Citation Nr: 1709181	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-20 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected right knee disabilities.  

2.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the right knee.

3.  Entitlement to a disability rating in excess of 10 percent for lateral instability of the right knee.

4.  Entitlement to a disability rating in excess of 30 percent for rotator cuff tear of the right shoulder.  

5.  Entitlement to an effective date earlier than October 11, 2014, for the award of service connection for major depressive disorder.

6.  Entitlement to an effective date earlier than October 11, 2014, for the award of service connection for left knee extension.

7.  Entitlement to an effective date earlier than October 11, 2014, for the award of service connection for left knee flexion.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and an October 2015 rating decision by the RO in Newark, New Jersey.  Jurisdiction of these claims has since been returned to the RO in Atlanta, Georgia.  

The Board notes that in an April 2012 lay statement, the Veteran indicated his desire to withdraw his claim for entitlement to an increased disability rating for a right shoulder rotator cuff tear.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claim for an initial or increased rating remains in controversy when less than the maximum available benefit is awarded, unless the claimant expressly limits the appeal).  However, VA continued to adjudicate the claim, such that the Veteran has reason to believe that the issue remains on appeal.  See 38 C.F.R. § 20.202 (2016); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal).  As such, the Board may properly consider the matter at this time.  

In May 2013, the Veteran presented testimony before the undersigned.  Thereafter, in December 2014, the Board remanded the matter for further development and the case has been returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to those benefits as set forth above.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  Given the complexity of the Veteran's claims, the Board will address each remand directive in turn.

Lower Back Claim

The Board first turns to the Veteran's claim for entitlement to service connection for a lower back disability.  To that end, the Veteran has proffered two theories of entitlement for the Board's consideration: (1) Direct service connection, such that the claimed disability is etiologically related to an in-service injury or event; and 
(2) secondary service connection, such that the claimed disability was caused or aggravated by the Veteran's service-connected right knee disabilities.  See Shedden v. Principi, 381 F.3d 1163 (2004); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Here, the Veteran has undergone three relevant VA examinations to assess the etiology of the claimed lower back disability: in June 2003, July 2005, and May 2012.  However, the Board finds that these examinations are inadequate for the purpose of adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, the June 2003 examiner failed to provide an opinion regarding the etiology of the Veteran's disability, and the July 2005 and May 2012 examiners addressed only the limited matter of a direct causal nexus to service.  However, additional evidence of record, including an April 2001 private treatment letter from Dr. H. Barnes, indicates that the Veteran's current back disability may be etiologically related to his service-connected right knee disabilities.  As such, a remand is now warranted such that a complete etiological opinion regarding the Veteran's lower back disability may be obtained.  

Right Knee Claims

The Veteran is additionally seeking entitlement to disability ratings in excess of 10 percent for degenerative arthritis of the right knee and lateral instability of the right knee.  These disabilities were most recently assessed during an August 2015 VA examination.  

Subsequent to said examination, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary with regard to the Veteran's right knee claims.


Right Shoulder Claim

Turning to the Veteran's right shoulder claim, the Board notes that this matter was initially remanded in December 2014.  At that time, the Board noted that the Veteran had submitted a timely Notice of Disagreement (NOD) in June 2010.  See 38 C.F.R. § 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  However, the RO had not yet issued a Statement of the Case (SOC) addressing this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As such, the Board instructed the RO to issue the requisite SOC upon readjudication of the claim.  

A claimant has the right to substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, review of the claims file indicates that the requisite SOC has not yet been issued with regard to this claim.  

Accordingly, the Board finds that another remand is required to ensure compliance with its December 2014 directives, such that the requisite SOC may be provided to the Veteran.  

Earlier Effective Date Claims

In an October 2015 rating decision, the Veteran was awarded service connection for 
major depressive disorder, left knee extension, and left knee flexion.  An effective date of October 11, 2014, was assigned for all three disabilities.  The Veteran then filed a timely NOD in October 2015 as to the limited issue of the effective dates assigned.   See 38 C.F.R. § 20.201 (2016).  However, the RO has not yet issued an SOC addressing these claims.  Accordingly, a remand is required such that requisite SOC may be issued at this time.  See Manlincon, 12 Vet. App. at 238.


TDIU Claim

Finally, the Board is unable to properly review the Veteran's TDIU claim at this time.  Here, the Veteran has asserted that he is unable to obtain and maintain any form of substantially gainful employment due to the combined impact of his service-connected disabilities.  As such, determination of the above issues will directly impact the Veteran's TDIU claim, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the above claims necessitates remand of the TDIU claim, as well, such that the full scope of the Veteran's service-connected disabilities may be considered in analyzing entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a new VA examination to assess the etiology of the Veteran's claimed lower back disability.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer opinions as to:

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's lower back disability began in service, was caused by service, or is otherwise related to service; and

b.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's lower back disability was caused or aggravated by the Veteran's service-connected right knee disabilities or the treatment thereof. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for all opinions or conclusions expressed.  It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

2.  Schedule the Veteran for a VA knee examination to assess the current nature and severity of his service-connected right knee disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with the criteria for evaluating knee disabilities.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. 

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disabilities under the rating criteria.  

Also, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.	

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  Issue a Statement of the Case for the following claims: (1) entitlement to an increased disability rating for a right shoulder disability; (2) entitlement to an effective date earlier than October 11, 2014 for the award of service connection for major depressive disorder; (3) entitlement to an effective date earlier than October 11, 2014 for the award of service connection for left knee extension; and (4) entitlement to an effective date earlier than October 11, 2014 for the award of service connection for left knee flexion.   The Veteran should be advised that a timely substantive appeal must be filed to vest the Board with jurisdiction over the issue(s).  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

4.  Further readjudicate the remaining issues on appeal on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a
Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




